Exhibit 10.8
***Text Omitted and Filed Separately
with the Securities and Exchange Commission.
Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(b)(4)
and 240.24b-2.

Amendment 13


To the Product Purchase Agreement No. 02542-606507


This AMENDMENT 13 (the "Amendment ") amends that certain Product Purchase
Agreement No. 02542-606507 (the "Agreement") dated September 9, 2007, by and
between Dot Hill Systems Corp ("Supplier") a corporation organized and operating
under the laws of Delaware with its principal place of business at 1351 S.
Sunset Street, Longmont, Colorado 80501 and Hewlett-Packard Company ("HP"), a
Delaware corporation, with offices at 3000 Hanover Street, Palo Alto, California
94304. Supplier and HP may be referred to individually as "Party” and
collectively as "Parties".


RECITALS


WHEREAS, HP and Supplier have previously entered into the Agreement stated
above;


WHEREAS, the purpose of this Amendment is to set forth commercial and other
terms and conditions for OEM Product
sold by Supplier and purchased by HP pursuant to the Agreement;


WHEREAS, HP and Supplier desire to amend the Agreement as herein provided;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, HP and Supplier hereby agree as follows:


1.The effective date ("Effective Date") of this Amendment is the last signature
date below.


2.Exhibit K "Service and Support Requirements" is replaced entirely by the
Exhibit K (Revision 1) attached hereto and made a part hereof.


The Agreement continues in full force and effect, and except as may be expressly
set forth in this Amendment, the Agreement is unchanged.


IN WITNESS WHEREOF, the Parties, intending to be legally bound hereby, have
executed this Agreement as of the
Effective Date.


DOT HILL SYSTEMS CORP.
 
HEWLETT-PACKARD COMPANY
/s/ Hanif Jamal
 
/s/ Reoch
Authorized Representative
 
Authorized Representative
9/17/2013
 
9/25/2013
Date
 
Date
Hanif Jamal
 
Reoch
Printed Name
 
Printed Name
CFO
 
Director of Procurement
Title
 
Title






--------------------------------------------------------------------------------

Exhibit 10.8



Exhibit K Revision 1


Service and Support Requirements


This Exhibit contains additional provisions related to Service and Support
Requirements including the provision of one or more particular parts,
assemblies, or subcomponents of Product for new buy and/or repair. This Exhibit
forms part of the Hardware Product Purchase Agreement ("Agreement").


1.
Scope. This Exhibit provides additional terms applicable to HP and Supplier's
agreements regarding service and support. This Exhibit includes:

1.1
Attachment 1 -Services Technical and Quality Requirements

1.2
Attachment 2 - intentionally left blank

1.3
Attachment 3 - intentionally left blank

1.4
Attachment 4- Regional and Global Contact Information

1.5
Attachment 5- Global Data Storage Device Handling and Security Standards



2.
Definitions.

2.1
"End of Manufacturing Life" (EOML) is the date on which Supplier no longer
manufactures Product(s) for full scale production use.



2.2
"Equivalent-to-New" means Spares that have been inspected, refurbished or
repaired as necessary, and determined to be equivalent to new in appearance,
revision level, performance, compatibility and reliability.



2.3
"Field Returns" means a part that has been removed during a service event or a
failed Spare and physically returned to HP, an HP authorized third party or
directly to Supplier.



2.4
"HP Unique Parts" means any component part that is used to manufacture
Product(s) that cannot otherwise be used for other customers by Supplier and are
identified at NPI or later added to a Product at HP's request. HP Unique Parts
shall include all HP Strategic Parts.



2.5
"New Spares" means Spares manufactured by Supplier that have not been previously
sold or used. New Spares are included in the definition of Spares.



2.6
"NFF" or "No Fault Found" means a Spare Unit or Product Unit that is returned to
Supplier for repair or replacement, but which completely passes testing by
Supplier or Supplier's contractor. (Also known as NTF or No Trouble Found.)



2.7
"Repairs" means a Spare that has been repaired by an authorized repair process
and provider.



2.8
"Service Support Life" (SSL) means the time period in which HP is obligated to
provide support to its customers as per Section 4.



2.9
"Spares" (also known as Field Replaceable Units or FRUs) means field replaceable
units up to and including the whole product but not limited to, Products,
documentation , packaging and software which may be kitted, labeled, and
packaged ready for shipment to HP, HP third parties and/or HP customers. Spares
can be New Spares or Equivalent-to-New.



2.10
"Support Services" means provision of Spares as well as other Supplier
obligations applicable to support.



2.11
"Virtual Return" means a part that has been removed during a service event or a
failed Spare but is not physically returned to the Supplier in order to receive
warranty credit or replacement.



3.
Precedence. Unless otherwise specifically stated, as to any conflict between
this Exhibit and the Agreement, this Exhibit prevails.




--------------------------------------------------------------------------------

Exhibit 10.8



4.
Service Support Life. Supplier recognizes that HP has commitments for a minimum
of […***…] beyond the last delivery of HP Product to provide service and support
to customers. Supplier agrees to provide Support Services while the Product is
being manufactured and, for a minimum […***…] after EOML even if (i) Product is
discontinued by Supplier, (ii} the Agreement is terminated, or (iii) HP notifies
Supplier that HP is suspending purchases of Product.



4.1
In order to fulfill said SSL obligations, Supplier will make necessary Last Time
Buys (LTBs) and other purchases of Parts per Section 11.7 of this Amendment.



4.2
HP reserves the right to require a longer SSL as new products are introduced. HP
will identify this support requirement to Supplier during product award and the
new product introduction (NPI) planning process Supplier will plan support for
these products and provide pricing that aligns to the requested support period.



4.3
[…***…] prior to the end of SSL, Supplier will provide HP or HP's authorized
third party with written notice of the discontinuance date of Spare(s). HP or
HP's authorized third party will have no obligation to purchase any remaining
material at the time of discontinuance except as set forth in Section 11.7. With
the […***…] notification, Supplier will provide HP or HP's authorized third
party the opportunity to place a last time buy (LTB) if required. Dot Hill will
use commercially reasonable efforts to provide a leadtime for any LTB that does
not exceed standard leadtimes.



5.
Warranties. In addition to warranties established elsewhere in the Agreement ,
the following warranties apply:



5.1
All warranties for New Spares, including warranty duration and warranty
remedies, will be provided as defined in the Agreement and this Exhibit
applicable to Products.



5.2
Warranties for Equivalent-to-New and Repairs will be […***…] from the date of
delivery or the remaining period of the original Product Warranty Period,
whichever is longer.



5.3
While a Field Return is covered by Supplier's warranty , whether returned from
HP or an HP authorized third party, Supplier will provide replacement (new or
Repaired) Spares.



5.4
OMITTED.



5.5
Supplier warrants that Support Services will conform to the requirements set
forth in this Exhibit, including Attachment 1 to this Exhibit "Technical and
Quality Requirements", incorporated by this reference.



5.6
Supplier warrants that it ships only […***…].



5.7
HP reserves the right to appoint an authorized service agent to administer the
warranty process(s) including but not limited to warranty entitlement. Supplier
will recognize said appointment and will assist HP's authorized service agent,
as required by HP, to administer and maintain applicable warranty process
described herein.



5.8
Spares warranty entitlement will be initially determined at HP, an authorized HP
third party and/or by Supplier incoming receiving and will be based on the
following guidelines, listed by precedence: (i) […***…]; (ii) […***…]; (iii)
[…***…]; or (iv) […***…]. Final warranty entitlement will be confirmed by
Supplier.



5.9
Virtual Return Warranty.




*** Confidential Treatment Requested

--------------------------------------------------------------------------------

Exhibit 10.8



5.9.1
For in-warranty Field Returns in countries with restrictions regarding exporting
of defective material, including but not limited to; […***…].

5.9.2
Virtual Return warranty remedy may be a replacement Spare if Supplier is unable
to provide credit.

5.9.3
For any Spare managed as a Virtual Return, Supplier will not be obligated to
reimburse HP for warranty event costs related to freight as described in Section
9.4.

5.9.4
The Parties agree to negotiate in good faith additional Virtual Return
opportunities within the […***…] following execution of this Amendment.



6.
Pricing.

6.1
Spare Pricing.



6.1.1
Spares pricing will be agreed to between the Parties on a […***…] basis.



6.1.2
If HP has specific packaging and/or kitting requirements, a packaging and
kitting fee may be proposed by Supplier and accepted by HP if not otherwise
provided in the Agreement. Any proposed packaging and kitting prices must be
justified by Supplier by providing sufficient level of detailed information.



6.1.3
After EOML and during SSL, the objective is that pricing for Spares will remain
at the same amount or less as of manufacturing end; however, the Parties
acknowledge that there may be exception cases when the price of a Spare may
increase after EOML. Any such price increase will be presented by Supplier with
reasonable justification and transparency and approved by HP; which approval
will not be reasonably withheld.



6.2
Repair Pricing.

6.2.1
Supplier will provide the cost to refurbish or repair a Field Return deemed
out-of-warranty or in­warranty by date but then classified as Customer Induced
Damage ("CID") to HP with the objective that repair costs will not be more than
the price of a new Spare; however, the Parties acknowledge that there may be
exception cases when the price of a Repair may be greater than the new Spare.
Any such price increase will be presented by Supplier with reasonable
justification and transparency and approved by HP; which approval will not be
reasonably withheld. If logistics expenses are being charged back to HP, then
repair pricing will include such logistics costs, and they will be listed
separately.



6.2.2
Repair pricing shall be consistent with industry standards.



6.3
Pricing format.

6.3.1
Supplier will submit pricing in the format reasonably requested by HP including
sufficient detail of raw material, other material and additional costs.



6.4
Pricing Review Schedule.

6.4.1
Unless otherwise agreed in writing, Supplier will submit […***…] pricing to HP
for Spares and Repairs no later than […***…] after the end of each […***…] and
such pricing will go into effect for the subsequent HP […***…].



6.4.2
If HP fails to input new pricing into its purchasing system prior to placing
purchase orders that are subject to the new pricing, Supplier will later issue a
credit of invoice to 'true-up" the differences.



6.5
Most Favored Customer Pricing.

6.5.1
Under substantially similar terms and conditions , Supplier will not at any time
set the purchase price for Spares and Repairs to exceed the prices then charged
to Supplier's other customers for like quantities of Spares.



6.5.2
Price elements such as labor, overhead, profit and packaging will be consistent
with industry standards.




*** Confidential Treatment Requested

--------------------------------------------------------------------------------

Exhibit 10.8



6.5.3
Supplier will maintain a vigorous cost reduction program prior to EOML to ensure
that the prices charged to HP are aggressive and competitive at all times.
Supplier will provide HP with a plan for continuous pricing reductions and said
plan will be reviewed on a […***…]. Furthermore, prior to EOML, Supplier agrees
that the same price reduction methodology provided on Products will be applied
to New Spares.



6.5.4
HP reserves the right to perform pricing audits on Spares and Repairs as per the
audit terms in the Agreement.



7.
Supplier Regional Requirements.

7.1
Supplier will maintain facilities in each of three regions; Americas ("AME"),
Europe, Middle East and Africa ("EMEA") and Asia Pacific, Japan "(APJ").
Supplier will ship Spares to HP distribution warehouse locations and/or HP
authorized third party locations, and/or HP customers (in the case of the Direct
Fulfillment Supply Model) (collectively, "Supply Hubs") and accept returns sent
from Supply Hubs to one of its regional facilities. Supplier will make
commercially reasonable efforts to locate the facilities near Supply Hubs.
Supplier may not change the location of its established regional facilities
without approval from HP, which approval will not be unreasonably withheld.



7.1.1
HP and Supplier may mutually agree to additional Supplier facilities in
sub-regions such as at the country level.



7.2
Supplier's regional facilities will be open on Business Days. Supplier will
provide after hours support, twenty-four (24) hours a day and seven (7) days a
week , if requested by HP. Supplier will provide after hours contact procedures
to allow HP to contact Supplier twenty-four (24) hours a day and seven (7) days
a week.



7.3
Supplier will have English-speaking employees available in all sites for
communication with HP. Memos, reports, and other communications from Supplier
will be in English and in writing.



7.4
Escalations. Supplier will designate global and regional Supplier
representatives who will act as HP Services' primary contact for any service
issues including, but not limited to, Spares procurement, exchange, repair or
quality. Supplier must prepare and present to HP Services an internal written
escalation process and said representative(s) or designated backup(s) must be
available to HP Services, at least by pager or cell phone, twenty-four (24)
hours a day, seven (7) days a week , fifty-two (52) weeks a year. Global and
regional business contacts and escalation contacts are shown in Attachment 4.
Supplier will update Attachment 4 with appropriate contacts twice a year or as
required as personnel changes are made.



8.
Regional Supply Models I KPIs/ Corrective Action and Compensation to HP.
Supplier will fulfill requirements for specific regional supply models as set
forth below.



8.1
Each supply model includes certain key performance indicators (KPIs). KPIs will
be used to measure performance in each region. Measurements will be rounded to
the nearest whole percentage point, e.g. 98.00% through 98.49% = 98%. Supplier
will provide KPI data and other operational reports to HP in format and
frequency reasonably requested by HP. Supplier will keep information available
to HP online.



8.2
HP and Supplier acknowledge the importance of HP satisfying its service and
support obligations to its customers, in particular during the SSL as
established herein. Supplier understands that its failure to meet its
obligations throughout the SSL will cause HP to suffer damages, and that the
amount of such damages will be difficult to determine. Therefore, the Parties
agree that the action limits for corrective action and/or compensation to HP set
forth below will apply for each supply model, as will the caps on the amount of
such damages.



8.3
Region: World Wide.



8.3.1
Supply Model - Purchase Order




*** Confidential Treatment Requested

--------------------------------------------------------------------------------

Exhibit 10.8



8.3.1.1
HP or a HP authorized third party will place purchase orders (PO) on Supplier
for applicable Spares or Repairs as required to meet inventory objectives.

8.3.1.2
Supplier will acknowledge PO within […***…].

8.3.1.3
Lead-time for New Spares will be […***…] (not including transit).



8.3.1.4
Repair turnaround time (as defined below in KPI Definitions) will be […***…] In
most cases , Supplier is fulfilling repair POs with existing repaired inventory
and not the specific unit that was returned for repair.

8.3.1.5
Supplier agrees to make commercially reasonable efforts to bring in or push out
PO delivery dates if requested by HP.



KPI's


KPI
REQUIREMENT
ACTION LIMIT
Compensation Limit
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]

8.3.2
KPI Definition Details



8.3.2.1
On Time Delivery (OTD). OTD measures Supplier's ability to supply Spares and
Repairs to HP based on a PO request and the requested date in which the material
will be received. It is expected that Supplier will not ship Spares early unless
there is agreement from HP. Example: if Supplier is requested to send […***…]
due on […***…] and […***…] are received by HP on […***…] and […***…] is received
on […***…] and […***…] is received on […***…] the OTD is […***…]. If per section
8.3.1.5 above, Supplier makes a good faith effort to meet a changed PO date
based on HP's request but is unable to do so the specific instance will not be
taken into account in this OTD KPI.



8.3.2.2
Delinquent POs is a measure of how far off an order was received from the
requested delivery date due to material or other Supplier issues. For example,
if New Spares were to have been received by HP or HP authorized third party on
[…***…], but were not received until […***…] the metric would be […***…]
delinquent. If per section 8.3.1.5 above, Supplier makes a good faith effort to
meet a changed PO date based on HP's request but is unable to do so the specific
instance will not be taken into account in this Delinquent PO KPI.



8.3.2.3
New Product Introduction (NPI). Supplier will ensure it has all applicable
approvals including packaging approvals and will meet HP's or HP Authorized
third party's NPI PO delivery date for Spares (typically […***…] before Launch
Date) that have


*** Confidential Treatment Requested

--------------------------------------------------------------------------------

Exhibit 10.8



been forecasted by HP. NPI Readiness measures Supplier's ability to have Spares
available as required by HP. NPI Readiness is calculated as follows: the number
of new Spare part numbers with an on-hand-balance in HP's or HP's authorized
third party's regional warehouse less than quantity forecasted by HP at the time
required by HP where such shortage is caused by a Supplier performance issue.


8.3.2.4
Confirmed Defective on Arrival (DOA). Supplier will be responsible for any
Confirmed Defective on Arrival (DOA) product that results in less than a […***…]
good material rate. Confirmed DOA measures Spares which HP identifies as failing
at installation and which Supplier confirms as a failure. Failures include but
not limited to; (a) wrong part in box; {b) missing components; (c) physical
damage; {d) non-functional at installation; or (e) assembly issue. Confirmed DOA
is measured as follows: the number of Field Returns which HP identifies as a DOA
during any […***…] and which Supplier confirms as a failure divided by the
number of Spares shipped during […***…]. DOA% will be calculated at the part
number level. Supplier is accountable for providing reliable and accurate
metrics on a […***…] basis with sufficient backup details. The Parties will
discuss and agree on any adjustment.



8.3.2.5
Multiple Return Occurrences (MROC).

8.3.2.5.1
A Field Return is considered a MROC when it has been through the field return
process more than […***…]. Supplier's internal data collection system must be
designed such that it can correctly identify the number of times that a part has
been returned.

8.3.2.5.2
Supplier will provide […***…] metrics and back up details.

8.3.2.5.3
A Field Return returned to Supplier as defective must not be repaired more than

[…***…]. Upon the […***…] return I repair occurrence, the Field Return must be
removed from the support supply chain and scrapped by Supplier at Supplier's
expense. Any exception(s) to this MROC rule must be documented by Supplier and
agreed to by HP. Supplier will maintain a system that tracks the Field Returns
to ensure that this requirement is met and that the system ties each of
Supplier's regional facilitates to this requirement in the case a return from
one region is redistributed to another.


8.3.2.6
Repair Turn-Around-Time (TAT) measures the number of […***…] from the date the
Supplier signs for delivery to the time Supplier ships back to HP (the day the
carrier takes the shipment from Supplier's dock). Supplier is responsible to
report its Repair TAT at […***…] for Repair TAT achieved in the […***…].
Notwithstanding the foregoing, the Parties agree that in a unique situation
whereby the exact unit returned for repair must be returned to the same
customer, than that specific order will be removed from the Repair TAT
calculation.



8.3.3
Corrective Action Requirements

8.3.3.1
When KPI action limits are exceeded, Supplier will provide an analysis
indicating the cause(s) of any service problem and whether Supplier , HP or both
are responsible to fix the problem . When it is determined that Supplier or both
Supplier and HP are responsible, Supplier will provide a written corrective
action plan to HP.



8.3.4
Compensation to HP

8.3.4.1
When certain KPI Compensation Limits are exceeded HP may request compensation
and if so, Supplier will pay HP as set forth below on a per region basis.



8.3.4.1.1
OTD. If […***…] OTD is below the Compensation Limit in the above table, Supplier
will pay HP […***…]% of the total monthly invoice for Spares (both new and OOW
replacement) in the applicable region, for each […***…]% reduction in OTD below
[…***…]%. Example: […***…]. HP and


*** Confidential Treatment Requested

--------------------------------------------------------------------------------

Exhibit 10.8



Supplier agree that this formula bears a reasonable relationship to the range of
actual damages that would flow from Supplier's failure to meet required delivery
dates. Such payment will not limit any remedies HP may have for other breaches,
however, if Supplier is obligated to pay HP based on the NPI KPI below; then the
specific NPI orders will be removed from this OTD calculation. For each […***…],
HP will grant Supplier one grace period such that if Supplier's OTD performance
is above the compensation limit in […***…] where the performance level was at or
below the compensation limit HP will not charge compensation.
8.3.4.1.2
Delinquent PO. If any PO is […***…] or more past the requested delivery date
Supplier will use expedited or premium freight at no additional cost to HP.

8.3.4.1.3
NPI. Supplier will pay HP […***…]% of total […***…] invoices for the applicable
New Spares if, […***…], Supplier non-performance caused two or more NPI
readiness problems. HP and Supplier agree that this formula bears a reasonable
relationship to the range of actual damages that would flow from Supplier's
failure to have Spares in stock at Launch Date. Such payment will not limit any
remedies HP may have for other breaches.

8.3.4.1.4
DOA. Supplier will pay HP per the KPI table for […***…] Confirmed DOA. Such
payment will not limit any remedies HP may have for other breaches. Confirmed
DOA subject to Compensation will be limited to Spares in which HP has claimed a
DOA within […***…] from the date Spare was shipped from Supplier's facilities
and Supplier has confirmed said DOA within […***…] after physical receipt at
Supplier's facility. If Supplier has not provided resolution to a claimed DOA
within […***…], said DOA will automatically be declared Confirmed.



8.4
Additional Compensation. For Supplier's non-performance of its obligations to
provide Support Services not otherwise expressly stated herein, Supplier
acknowledges that HP is relying on Supplier to provide Spares and that these
Spares are needed for customer support and that HP will suffer substantial
damages if Supplier does not perform its obligations under this Exhibit.
Non-performance is defined as a material failure to comply with obligations that
after several requests for corrective action and appropriate escalations,
performance has not improved. Therefore , the Parties agree to use an average
invoice amount of New Spare purchases from the […***…] of invoices prior to the
non-performance, and Supplier will pay HP […***…]% of total […***…] invoices of
New Spare purchases based on that average prorated for the length of
non-performance. Example: […***…]. HP and Supplier agree that this formula bears
a reasonable relationship to the range of actual damages that would flow from
Supplier's non-performance. Such payment will not limit any remedies HP may have
for other breaches.



8.5
Compensation Limit. The amount of the combined compensation payments to be made
by Supplier to HP under this entire Section 8 will not exceed […***…] in any
given HP fiscal year.



9.
Field Returns Requirements.

9.1
Supplier will promptly test Field Returns and advise HP of the quantity of in
and out of warranty Field Returns received. Supplier will update the relevant
system and/or generate weekly report summarizing Warranty determination results.
Field Returns received by HP from HP customers and then sent to Supplier are
provided by HP in the same condition as received by the HP customer.



9.2
If HP requests a Return Material Authorization ("RMA") process, Supplier will
provide the RMA Number within […***…].




*** Confidential Treatment Requested

--------------------------------------------------------------------------------

Exhibit 10.8



9.3
Supplier may request that HP turn off Field Returns for OOW and/or late in life
cycle Spares if Supplier inventory is significantly more than demand. Supplier
must provide justification and request must be approved by HP and be implemented
per HP's standard processes.



10.
Logistics.

10.1
Spares and Field Returns will be shipped per the guidelines in Attachment 6
Freight Flows. Any deviations from such guidelines will be noted and agreed to
in writing by the Parties. To ensure lowest possible costs, Supplier agrees to
use HP freight rates where these are less than Supplier rates.



10.2
No markup will be added to transportation costs.



10.3
If any shipment delays are a result of Supplier non-performance, Supplier will
expedite and use premium transportation, including premium international
freight, at no additional cost to HP.



11.
Inventory.

11.1
Forecasts. When a new Spare part number is created, HP will provide an initial
forecast. HP will provide

[…***…], rolling forecasts afterwards, however Supplier will be responsible for
requesting forecasts and escalating accordingly if regular forecasts are not
being provided by HP. Any forecast provided by HP is for the convenience of
Supplier, is non-binding (except as described in Section 11.7 below), and does
not create an obligation to purchase. Supplier is ultimately responsible for
forecasting and planning both new Spares and Repairs. If there is a significant
difference between HP's forecast and Supplier's forecast, Supplier has the
obligation to facilitate discussion of assumptions and disconnects.
Notwithstanding the foregoing; LTB and HP Unique Part forecast preparation
responsibility is per Section 11.7 below.


11.2
Minimum Order Quantity (MOQ). There will be no MOO for order from Supplier to HP
for Spares or Repairs including the NPI phase and as the product approaches the
end of SSL (Reference Section xx for MOQ on components).

11.3
Planning.

11.3.1
Expertise. Supplier will provide materials management expertise related to the
management of Spares and Field Returns. Supplier's materials management
expertise will include demand forecasting in a reverse logistics environment,
future forecasting based on data such as lifecycle curves and historic demand,
and management of inventory levels throughout the supply chain.



11.3.2
Supplier will maintain a long term supply plan for each Spare showing how
Supplier intends to provide Spares and associated Services. This plan will
address ongoing repair capabilities, ongoing manufacturing of Spares, sourcing
of materials and lower level components (LLC) including identifying use of
secondary sources, HP approved functional equivalents, and making last time buys
of discontinued materials or LLC to assure material availability.



11.4
New Product Introduction ("NPI").

11.4.1
HP may add Spares if such Spares support Products provided by Supplier. Supplier
will make commercially reasonable efforts to meet HP's NPI schedules.



11.4.2
Pricing and Support Information. When adding a new Spare, Supplier will provide
pricing information in time frame reasonably requested by HP.



11.4.3
Supplier will identify all HP Unique Parts at the NPI phase of a new Product.



11.5
Excess and Obsolescence. With the exception of Section 11.7 below, HP will have
no obligation to purchase any of Supplier's inventories including but not
limited to; finished goods inventory, lower level components, and packaging
material. Without limiting the foregoing, HP will not have any obligation to pay
for or reimburse Supplier for any inventory revaluation costs, inventory holding
costs, purchase price variances, or costs Supplier incurs related to
excess/obsolete inventory. Supplier agrees to provide HP a first right of
refusal regarding any excess or obsolescence.


*** Confidential Treatment Requested

--------------------------------------------------------------------------------

Exhibit 10.8



11.6
Components. Supplier is solely responsible for providing all materials. Supplier
acknowledges it is responsible for maintaining a supply of all materials
required for provision of Support Services and, if required, to make a MOQ buy
or LTB of materials, including HP Unique Parts (subject to Section 11.7 below),
any Buy-Sell Parts or any other HP-provided materials to Supplier, based on the
Service Support Life of the Product. HP is not obligated to continue to provide
Buy-Sell Parts or any other HP-provided materials in lieu of a LTB.



11.7
LTB Process and Inventory Liability. In order to support the obligations for SSL
in Section 4, the Parties acknowledge there may be a need for Supplier to place
orders for HP Unique Parts or LTBs for any type of Part (Unique or not). For
purposes of this subsection, LTB shall mean Last Time Buy of material from a
sub­ supplier of Supplier, or (depending on the circumstances) Last Time Build
of assemblies that are announced by Supplier or Supplier’s contract
manufacturers (or similar service providers). When such situation occurs the
following process will be followed:

11.7.1
Supplier may, in its discretion, provide HP notice that it requires a forecast
of HP requirements during SSL, either for :(a) specific HP Unique Parts or; (b)
any type of Part that is subject to a LTB.

11.7.2
HP will provide such forecast, calculated in good faith and broken down by
annual requirements, from the time of the notice until the end of SSL (typically
[…***…]) .

11.7.3
Supplier will procure and maintain such inventory until the end of SSL to
fulfill the forecast.

11.7.4
[…***…].

11.7.5
At the end of […***…], HP will update the forecast for the remaining SSL and if
additional inventory is needed above the original forecast for […***…], HP may
determine that excess from […***…] be kept and HP will assume inventory
liability for such excess. If HP determines that it does not want to keep excess
from years 1-3, Supplier may dispose of excess in its discretion.

11.7.6
Supplier is responsible for communicating to HP the excess inventory status no
later than […***…] prior to the end of SSL. Supplier will use reasonable efforts
to sell any excess inventory on the open market and any monies from such sales
will be used to offset HP's liability.

11.7.7
If Supplier can demonstrate that it purchased required inventory per the process
above and demand subsequently is greater than planned and Supplier has used
commercially reasonable efforts to locate material in the marketplace but such
material is unavailable, then Supplier shall not be responsible for delivery of
Spares or Repairs.



12.
Proprietary Parts. Supplier acknowledges the HP goal to protect HP investment in
certain parts (including the HP intellectual property contained therein) and,
therefore, HP may designate certain parts as strategic, provided Supplier agrees
in writing, ("HP Strategic Parts"). A list of HP Strategic Parts may be added as
an Attachment hereto by HP providing such information to a contact as designated
by the Supplier, and may be updated from time to time in the same manner. The
Parties agree that the initial information, any updates thereto, and the
individual parts listed are HP Confidential Information. Supplier agrees that
(i) it only will sell HP Strategic Parts to HP;(ii) it will not sell (or sell
for resale) HP Strategic Parts to any other party; and (iii) it will not
disclose the existence or identity of HP Strategic Parts to any third party
without HP's prior written consent. If Supplier receives an HP Strategic Part
for repair and, during the course of repair, Supplier determines that such HP
Strategic Part is unable to be repaired; Supplier agrees to destroy such HP
Strategic Part in accordance with its normal destruction process in a timely
manner. Supplier agrees to maintain an online log to which HP will have access
of HP Strategic Parts that have been destroyed (Destruction Log). […***…].



13.
Reports. Supplier will provide information and/or reports in format and
frequency reasonably requested by HP. Supplier agrees to invest in required
resources including labor, hardware and software to provide reports at no
additional cost to HP. Reports may include, but are not limited to:

13.1
KPI reports (per KPIs as listed in Section 8).

13.2
Warranty reports (number of in and out of warranty Field Returns received by
Supplier).

13.3
Quality reports (as per Attachment 1Technical and Quality Requirements).




*** Confidential Treatment Requested

--------------------------------------------------------------------------------

Exhibit 10.8



14.
Global Data Storage Device Handling and Security Standards. Supplier will adhere
to and ensure that all subcontractors, suppliers, and HP OEMs adhere to HP Disk
Sanitization processes and procedures attached as Attachment 5: HP GPSC Global
Data Storage Device Handling and Security Standard, as may be amended by HP from
time-to-time.



15.
Supplier Management Program. Supplier agrees to meet formally with HP as
requested, […***…], to review Supplier's performance, establish performance
metrics to drive continuous improvements, and discuss other matters of interest.



16.
Business Continuity I Disaster Recovery Plan. Supplier will develop, document
and keep current a formal Business Continuity Plan(s) (BCP). A BCP will detail
Supplier's strategies for response to and recovery from a broad spectrum of
potential physical or financial disasters that could disrupt service and support
operations and timely delivery of Product or Services required pursuant to this
Exhibit. Upon request, Supplier will make its BCP(s) available to HP for review.
Supplier will use all reasonable efforts to prevent disruption to Support
Services and to restore Support Services within […***…] in the event of a
disruption. In the event of a disruption or possible disruption Supplier will
notify HP as soon as reasonably possible.



17.
Third Party Services. HP may use an HP authorized third party to provide
services related to support. Supplier will work with such HP designated third
party and provide the same service level as Supplier would provide to HP.



18.
Additional Support Services. If additional or different Support Services are
requested by HP, Supplier will use commercially reasonable efforts to promptly
negotiate details of such requirements. Such additional or different Support
Services will be governed by the Agreement.



19.
Survival and Termination.

19.1
This Exhibit survives expiration or termination of the Agreement and HP may
continue to purchase Support Services under the terms of the Agreement for the
Service Support Life.

19.2
In the event that termination of Support Services for any reason, prior to the
end of the SSL, HP and Supplier will cooperate with each other in good faith on
the formulation of a transition plan within […***…]. Upon completion and mutual
agreement of the transition plan, HP and Supplier will begin transition. The
transition will not exceed […***…] from the date of a completion of the
transaction plan. The Agreement terms will continue to govern Support Services
until the transaction plan is complete.



20.
NFF. If a Field Return is NFF, Supplier shall return the Field Return to HP at
HP's risk and expense. If the NFF rate exceeds […***…] of HP's returns during
any six-month period ("NFF Trigger"), the Parties shall, acting in good faith ,
meet, discuss and implement a mutually agreed upon corrective action plan to
modify processes and procedures in an effort to decrease the NFF rate ("NFF
Plan"). Such NFF Plan shall be implemented within […***…] of the NFF Trigger,
and each party shall be liable for and absorb the costs of its own activities,
employees and agents with respect to such NFF Plan. If during the […***…] after
the NFF Plan is implemented the NFF rate does not decrease below […***…]%, the
Parties shall escalate the issue to personnel at the Director or VP level, and
such personnel shall create a different or additional NFF Plan. This process
shall be followed repeatedly until the NFF rate falls below […***…]%. Further,
if an NFF Trigger occurs again, the Parties will follow the process set forth in
this subsection until the NFF rate falls below […***…]%, again.




*** Confidential Treatment Requested